Citation Nr: 0710573	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 
 
2.  Entitlement to service connection for coronary artery 
disease. 
 
3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had periods of Inactive Duty for Training 
(INACDUTRA) between June 1967 and January 1968, and active 
duty from September 1967 to January 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a February 2005 rating 
decision of the VA Regional Office (RO) in Lincoln, Nebraska 
that denied service connection for diabetes mellitus, 
coronary artery disease, and high blood pressure.  

After review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that in a correspondence dated 
in August 2006, the veteran requested a personal hearing 
before a Member of the Board sitting at the RO.  It appears 
that this request has not been addressed.  Accordingly, the 
case is REMANDED for the following action:

The RO should schedule the veteran for 
a Travel Board hearing before a Member 
of the Board.  The veteran and his 
representative should be notified of 
the time and date and be given adequate 
time to prepare.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
as scheduled, the claims file should be 
returned to the Board in accordance 
with normal appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



